Citation Nr: 1509694	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas. 

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in Janaury 2014, with the Judge presiding over the hearing while sitting in Washington, DC.  A transcript of the hearing is of record.  

The RO reopened the previously denied claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issue as whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder on the title page of this decision.  



FINDINGS OF FACT

1.  The RO denied service connection for a right knee disorder in December 2009.  The Veteran was notified of the decision that same month and did not appeal nor was evidence received within one year which would have allowed the claim to remain open; thus the decision became final. 

2.  Evidence received since the denial of service connection for a right knee disorder raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current disability of right total knee replacement due severe degenerative joint disease of the right knee.  

4.  The Veteran injured his right knee in service.  

5.  The Veteran has experienced continuous symptoms of a right knee disability since service separation.


CONCLUSIONS OF LAW

1.  The December 2009 rating determination denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the right total knee replacement, resulting from right knee degenerative joint disease, was incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As the Board is granting the full benefits sought on appeal, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In the December 2009 rating determination, the RO noted that on the Veteran's service enlistment examination, a history of occasional weakness of the right knee was reported.  The RO observed that the Veteran's service treatment records failed to show complaints, diagnosis, or treatment for a right knee disability during military or when he separated from military service.  The RO noted that the records showed a past history of tenderness to the knees but failed to provide a link between the Veteran's military service and his claimed disability.  The RO reported that the Veteran was requested to furnish any medical evidence for treatment of his right knee in service or medical or lay evidence of the existence of a right knee disability during the year immediately following his discharge from active service and had not done so. 

The RO indicated that there was no evidence of the existence of a present disability; inservice incurrence or aggravation of a chronic disease or injury; and no causal relationship between the present disability and military service.  The RO stated that the cumulative evidence did not prove the claim, and, as such, a favorable finding for service connection could not be made.  As noted above, the RO notified the Veteran of this decision later that month and the Veteran did not appeal nor was evidence provided which would have allowed the claim to remain open.  Thus, the decision, became final.

Evidence available to the RO at the time of the previous denial included the Veteran's service treatment records and VA treatment records.  

Evidence added to the record subsequent to the December 2009 rating determination includes VA treatment records dated in April 1974 demonstrating right knee problems with a notation in the records that the Veteran reported that his right knee had been locking and giving way for the past 4-5 years; numerous statements from various individuals noting that the Veteran did not have right knee problems prior to his entrance into service but had right knee difficulties upon his return from service.  Also added to the record were VA treatment records showing that the Veteran had right knee degenerative joint disease, which increased in severity to the point that he required a right total knee replacement in 2012.  The Veteran also supplied testimony as to how and when he injured his knee and as to having had continuous knee problems since his period of service.  

The April 1974 VA treatment records contain notations of the Veteran having had right knee problems for four to five years, which would place the onset during his time of active service.  The statements from the various individuals demonstrate that the Veteran had knee problems in close proximity to his period of service.  Moreover, the additional treatment records indicate that the Veteran now has a right knee disability.  Finally, the Veteran has provided more in-depth detail as to how he injured his knee in service.  

The basis for the prior denial was that the Veteran did not have a right knee disorder that was related to his period of service.  The VA treatment records added to the claims folder reveal that the Veteran was diagnosed with right knee degenerative joint disease, which subsequently resulted in a right total knee replacement.  The statements and testimony from the Veteran as well as the statements from individuals who have known him for many years demonstrate that the Veteran has had knee problems since his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly reopened claim of service connection for a right knee disorder will be addressed on a de novo basis below.  

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the right knee claim, the Veteran has degenerative joint disease of the knee, which is the equivalent of arthritis and a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service treatment records reveal that the Veteran sustained a cut to his left foot when a board was dropped on it in June 1970.  There were no fractures on x-ray.  The Veteran was told to treat the wound with elevation and cleansing.  The Veteran was again seen the next day when the cut was again treated.  There were no notations of right knee problems.  At the time of the Veteran's May 1971 service separation examination, normal findings were reported for the lower extremities.  

VA treatment records reveal that the Veteran was seen in April 1974.  At that time, the Veteran reported that his right knee had been locking and giving way for the past 4-5 years.  In an April 1974 hospitalization report, prepared years prior to any request for service connection, the Veteran was noted to have reported injuring his right knee while in Vietnam but not being hospitalized for the injury.  X-rays taken of the right knee showed a scooped out area osteochondritis dissecans on the distal end of the medial femoral condyle.  A free bony fragment, rather small, lying just above and medial to the medial tibial turbucle, was also present.  In the "History of the Present Illness" section of the report, the Veteran was again noted to have given a history of having some trouble while in service, with the knee locking, swelling, so forth, but being able to finish his term.  

In conjunction with his claim, the Veteran has submitted numerous statements from various individuals as to his right knee problems following service.  These statements were received in September 2011.  M. B., indicated that she had known the Veteran from birth.  She noted that the Veteran was very active prior to service and that the Veteran returned home with a limp in his right leg due to his knee.  She stated that it would lock up on him at that time.  She reported that the was hospitalized for a week for knee problems in 1974.  She further indicated that the Veteran had knee surgery in 1990.  

L. H. indicated that he had known the Veteran for fifty years.  He stated that the Veteran had had trouble with his right knee ever since he returned from service in Vietnam in 1971.  He indicated that the Veteran never had any trouble with his knee prior to service.  R. T. also stated that he had known the Veteran for over 50 years.  He noted that the Veteran had no physical limitations prior to entering service and that upon his return from Vietnam, he had a limp.  He stated that the Veteran told him he injured the knee when loading trail logs for howitzers and one rolled off on his right knee and crushed his toes.  He stated that the Veteran reported that his fellow soldiers took him to the field medic and they bandaged and patched him up and told him it was the best they could do and sent him back to the unit.  Mr. T. reported that he had watched the Veteran struggle through the years to the point that he was on a waiting list for a total knee replacement.  R. H. indicated that he had known the Veteran since the 1st grade.  He noted that the Veteran had had no problems prior to entering service and returned from service with a limp.  He stated that he asked the Veteran what had happened at the time and the Veteran told him of the log incident.  He noted that he had worked with the Veteran over the years and had seen the problems he had had with his knee, including being hospitalized in 1974.   

In a September 2011 statement, the Veteran reported that his unit provided artillery support for several different divisions and moved from place to place for support.  He stated that he was injured in Vietnam while serving with his unit.  He noted that they were in the process of moving again to another base and were loading the trucks with trail logs for the howitzers, when one fell off the back of the truck and fell on his toes and right knee.  He stated that he was taken to the field medic and bandaged up as best as possible and was sent back to the unit and was told that nothing further could be done.  He indicated that the wound became infected and he was sent to artillery headquarters where he was given antibiotics, pain medication, and was told nothing further could be cone.  He stated he remained there for three days and was returned to his unit.  He noted that he had tried to obtain records of the field medics but they were not available.  

VA treatment records associated with the claims folder demonstrate that the Veteran was diagnosed with right knee osteoarthritis in 2011 and that he underwent a right total knee replacement in February 2012 due to the severe degenerative joint disease.  

At the time of his January 2014 hearing, the Veteran reported the field log accident and being treated for the laceration he sustained to his toes.  He again noted being treated at the battery headquarters for the infection.  He stated that his right knee swelled up after the incident and that he had some loose fragments in the knee area.  He also noted being hospitalized for right knee problems in 1974 and having bone fragments removed in 1990.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of right total knee replacement resulting from severe degenerative joint disease.  Next, the Board finds that weight of the medical and lay evidence is in equipoise that the Veteran injured his right knee in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of right knee problems since service separation.  The Veteran has reported and testified as to having had problems with his right knee from the time of service.  In support of his claim, he has submitted statements from numerous individuals who have reported that the Veteran had no problems with his right knee prior to service and had problems upon his return from service, with the problems continuing through the time the statements were written.  1974 VA treatment records for a right knee disorder show that the Veteran reported right knee problems started 4-5 years earlier, which coincides with his period of service.  In addition, the April 1974 hospital report show that he reported an in service knee jury in the history of present illness section.  At the time of this evidence, the Veteran had not submitted a claim for a right knee disability.  The Board finds that the weight of the evidence, lay and medical, is sufficient to show continuous right knee symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements and testimony regarding knee pain along with the statements from individuals who have known the Veteran for many years, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a knee disability since service separation that was later diagnosed as degenerative joint disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his right knee in service and has experienced "continuous" symptoms of a right knee disorder, now diagnosed as degenerative joint disease resulting in a total right knee replacement, since service separation.  As such, the criteria for presumptive service connection for a right knee disorder under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim of service connection for a right knee disorder is reopened.  

Service connection for a right total knee replacement, as a result of degenerative joint disease, is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


